Citation Nr: 0734500	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  05-21 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active service from February 1991 to October 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his substantive appeal (VA Form 9), the veteran did not 
indicate he wanted a hearing, but he since has in a recent 
October 2007 letter.  He wants a videoconference hearing at 
the Providence RO, since he recently moved to Rhode Island.  
He has a right to this hearing before deciding his appeal.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.700, 20.703, 20.704 (2007).  

Accordingly, this case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing at the RO in 
Providence, Rhode Island 
(not St. Petersburg, Florida), since he 
has relocated to that state.  Notify him 
of the date, time and location of the 
hearing.  Put a copy of this letter in 
his claims file.  If, for whatever 
reason, he changes his mind and elects 
not to have a hearing, or fails to report 
for his hearing, then also document this 
in the file.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



